Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 04/02/2021, the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because the unlabeled rectangular boxes shown in the drawings should be provided with descriptive text labels  See MPEP 608.02, 608.02(b) and 37 CFR 1.84(o).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 17 is drawn to a “computer program", per se, therefore, fail(s) to fall within a statutory category of invention.
A claim 17 is directed to a computer program itself is non-statutory because it is not:  
          A process, or
          A machine, or
          A manufacture, or

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 18  is drawn to a computer readable medium having stored thereon a computer program, where the computer readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fail(s) to fall within a statutory category of invention.  Applicant should note that adding "non-transitory" to the claim to limit a claimed computer readable medium to being statutory would be acceptable.
A claim directed to a computer readable medium having stored thereon a computer program is non-statutory, where the computer readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not:  
          A process, or
          A machine, or
          A manufacture, or
          A composition of matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, bridging lines 3 and 4, “that at least one behicle-mounted motion” is unclear because the claim earlier refers to a vehicle-mounted motion sensor.  In claim 1 line 2, “at least one motion sensor” is unclear because it is not clear if this refers to the sensor on the vehicle or the sensor carrier on the user.  The claims should clearly identify the sensor as vehicle mounted or carried on a person in each instance.
Also, claim 1 line 3 recites motion sensor carried by a person, while claim 2 recites portable motion sensor.  Applicant is reminded to use consistent terminology in the independent and dependent claims.   
Claims 2-6 are rejected because they depend from rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hofbeck (DE 1010506)  Zivkovic '951 (US 2019/0044951).
Regarding claim 1, Hofbeck (para references are from the translation) discloses an access system for a vehicle (access control of vehicle 1 in title, abstract, para 0001), the system comprising:
at least one vehicle-mounted motion sensor (movement sensors 3 in vehicle 1 in fig 1, para 0009 ;
at least one motion sensor adapted to be carried by a person (movement sensor 5 in transponder 4 carried by a person in fig 1, par 0010-0011, the at least one vehicle-mounted motion sensor and the at least one motion sensor sensing a single sequence of motions of the person moving outside of the vehicle and carrying the at least one motion sensor (the sensor 5 detecting movement patter 6 and sensor 3 detecting movement pattern 7, both patters shown as a single sequence fig 1, para 0012 ); 
an access control unit (access control unit 2) of the vehicle (vehicle 1) to lock release the vehicle (access control to the vehicle is released in para 0012); and
a controller to compare a sequence of motions of the person sensed via the vehicle-mounted motion sensor with a sequence of motions of the person sensed via the at least one motion sensor (controller compares the movement patterns 6 and 7 of sensors 3 and 5 in para 0007, 0012), 
wherein the access control unit is actuated by the controller as a function of the comparison of the two sequences of motions such that the access control unit 
Hofbeck does not expressly stated that the access control is  to lock or unlock at least one door of the vehicle 
Zivkovic '951 (US 2019/0044951) discloses an analogous art vehicle access control relay attack preventions system with motion history detection (title, abstract).   When motion conditions are satisfied, access to the vehicle is granted by the access portal performing a certain action such as unlocking or opening a door of a vehicle (para 0048, 0073, 0091, 0107, 00123)
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in in Hofbeck the access control is  to lock or unlock at least one door of the vehicle in view of Zivkovic '951 disclosing access to the vehicle is granted by the access portal performing a certain action such as unlocking or opening a door of a vehicle as an obvious vehicle access that is made more secure based on location history to prevent relay attack. 
Regarding claim 2, Hofbeck discloses wherein the vehicle-mounted motion sensor and the portable motion sensor are designed and configured such that the vehicle-mounted motion sensor and the portable motion sensor sense the sequence of motions of the person independently of one another (distance measuring sensors 3 are independent of accelerometer sensor 5 in fig 1 and para 0009-0012).
Regarding claim 3, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination 
Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the at least one vehicle-mounted motion sensor is implemented as a camera, a radar, a lidar, and/or a TOF sensor in view of Zivkovic '951 disclosing camera (para 0016-0017, 0024, 0059, 0100, 0130, 0190-0193)  and time-of-flight TOF (par 0030) as obvious sensors.  Further, radar and lidar would have obvious motion sensors in view of radar standing for radio detection and ranging  and lidar as light/laser detection and ranging providing motion tracking similar to TOF in Zivkovic '951.   
regarding claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the at least one portable motion sensor is implemented as a UID, a smartphone and/or a three-axis accelerometer in view of Hofbeck disclosing acceleration sensor (para 0011-0012) and/or Zivkovic ' '951 disclosing RFIDs, smart device, smartphones and mobile phone (para 0013, 0042, 0056, 0126, 0147) with 
Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein at least one of the at least one vehicle-mounted motion sensor and/or of the at least one portable motion sensor is/are designed and configured to detect at least one physical characteristic of the person, and in that the access control unit can be actuated by the controller as a function of the detected physical characteristic in such a manner that the access control unit locks or unlocks the at least one door in view of Zivkovic '951 disclosing using biometrics such as image or face of user for authentication (par 0016-0017, 0030)
Regarding claim 7, Hofbeck discloses a method for an access system of a vehicle (operation of access control of vehicle 1 in title, abstract, para 0001), the method comprising:
sensing a sequence of motions of a person carrying a portable motion sensor who is moving outside of the vehicle via this portable motion sensor (movement sensor 5 in transponder 4 carried by a person sensing movement pattern 6 of user outside vehicle 1 in fig 1, par 0010-0011);
sensing this sequence of motions of the person via a vehicle-mounted motion sensor (movement sensors 3 in vehicle 1 sensing movement pattern 7 of person in fig 1, para 0009, 0012); 
comparing, in a controller, the sequence of motions of the person sensed via the vehicle-mounted motion sensor with the sequence of motions of the person sensed via the 
actuating an access control unit of the vehicle by the controller as a function of the comparison such that the access control unit automatically releases or not release access to the vehicle (release access to the vehicle if patterns match and block access to the vehicle patterns don't match in para 0012).
Hofbeck does not expressly stated that the access control is to lock or unlock at least one door of the vehicle 
Zivkovic '951 (US 2019/0044951) discloses an analogous art vehicle access control relay attack preventions system with motion history detection (title, abstract).   When motion conditions are satisfied, access to the vehicle is granted by the access portal performing a certain action such as unlocking or opening a door of a vehicle (para 0048, 0073, 0091, 0107, 00123)
Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Hofbeck the access control is  to lock or unlock at least one door of the vehicle in view of Zivkovic '951 disclosing access to the vehicle is granted by the access portal performing a certain action such as unlocking or opening a door of a vehicle as an obvious vehicle access that is made more secure based on location history to prevent relay attack. 
Regarding claim 8 it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein the comparison is triggered in the controller as a function of the 
Regarding claim 9, Hofbeck discloses, wherein the vehicle-mounted motion sensor and the portable motion sensor sense the sequence of motions of the person independently of one another (distance measuring sensors 3 are independent of accelerometer sensors 5 in fig 1 and para 0009-0012).
Regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the sensing of the sequence of motions of the person via the vehicle-mounted motion sensor takes place as a function of a previous identification of this person via the portable motion sensor in view Zivkovic '951 disclosing processing motion history of identified persons to determine the person(s) that best match(s) the corresponding motion history to authenticate the access device (para 0084-0091) including tracking of users based on stored biometrics of authorized users (para 0017, 0030).
Regarding claim 11, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein at least one of the at least one vehicle-mounted motion sensor and/or the at least one portable motion sensor is/are designed and 
Regarding claim 12, wherein a position of the portable motion sensor relative to the person is detected via the portable motion sensor, wherein this position of the portable motion sensor is analyzed for sensing of the sequence of motions of the person via the portable motion sensor and/or via the vehicle-mounted motion sensor in view of Zivkovic '951 disclosing analyzing data (para 0014, 0016, 0072, 0086, 0104, 0117 to identify motions that are plausibly associated with persons approaching the vehicle.
Regarding claim 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above a computer program product comprising commands that cause an access system to execute the steps of the method according to claim 7 in view of Zivkovic '951 disclosing execution of computer readable instructions, code or program by processor  of the access system in order to implement the method (para 0019, 0140-0149, 0157-0159, 0163, 0170).  
Regarding claim 18 it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above a computer-readable medium, on which the computer program product according to claim 17 is stored in view of Zivkovic '951 disclosing the . 

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hofbeck (DE 1010506)  and Zivkovic '951 (US 2019/0044951) as applied above and further in view of Jakobsson (US 2016/0075307).
Jakobsson discloses and analogous art vehicle access system with relay attack inhibiting (title, abstract) including motion sensor(s) 46 that my comprise a nine-axis sensor that includes a three-direction magnetometer, a three-dimensional gyroscope, and a three-dimensional accelerometer in para 0028
regarding claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the at least one portable motion sensor is implemented as a UID, a smartphone, a three-axis magnetometer, three-axis gyroscope and/or a three-axis accelerometer in view of Jakobsson discloses motion sensor(s) 46 my comprise a nine-axis sensor that includes a three-direction magnetometer, a three-dimensional gyroscope, and a three-dimensional accelerometer for relay attack inhibiting.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hofbeck (DE 1010506)  Zivkovic '951 (US 2019/0044951) as applied above and further in view of Zivkovic '193 (US 2014/0340193).

Regarding claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the at least one portable motion sensor is implemented as three-axis gyroscope in view of Hofbeck disclosing acceleration sensor (para 0011-0012) and/or Zivkovic '951 disclosing RFIDs, smart device, smartphones and mobile phone (para 0013, 0042, 0056, 0126, 0147) with accelerometer (para 0017, 0032, 0040, 0056, 0131) with 3D position (par 0061, 0072) and Zivkovic ' 193 disclosing gyroscope (par 0010, 0017, 0039, 0048, 0069) as an obvious alternative to accelerometer in an analogous art system with movement history assurance for vehicle passive entry.

Claims 5 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hofbeck (DE 1010506)  and Zivkovic '951 (US 2019/0044951) as applied above and further in view of  Mishra (US 2015/0116079).
Mishra discloses vehicle access control with an enhanced wearable key fob with accelerometer (fig 2, para 0019) providing motion detection.  Motions can be used to input a pattern for a specific function such as up-down for enhanced vehicle lock/unlock control (para 0043, 0047) with motion based on x, y, and z measurement to enhanced lock/unlock control (para 0048-0050).
Regarding claim 5, it would have been obvious to one of ordinary skill in the art at 
Regarding claim 13, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the position of the portable motion sensor relative to the person is detected via a determination of one step duration in each case of the person along all three spatial axes, wherein the z-axis is substantially parallel to a vertical axis of the person, and the x-axis and the y-axis are perpendicular to one another and to the vertical axis of the person in view of Zivkovic '951 disclosing 3D position (par 0061, 0072) and requiring some threshold level of movement over a time duration to avoid trivial motion such as a few meters (par 0076) and in view of Mishra disclosing access control based on x, y, and z measurement to enhanced lock/unlock control.
Regarding claim 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the position of the portable motion sensor relative to the person is identified as a coat pocket or a shirt pocket or a hand of the person in the case of a step duration of the person along the z-axis of n and at the same time a step duration of the person along the x-axis or the y-axis of approximately 0.5*n, in view of Zivkovic '951 disclosing smartphones and smart keys typically carried the hand or 
Regarding claim 15, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the position of the portable motion sensor relative to the person is identified as a container carried in the hand of the person or as a hand of the person in the case of a step duration of the person along the z-axis of n and at the same time a step duration of the person along the x-axis or the y-axis of approximately zero, in view of Zivkovic '951 disclosing Zivkovic '951 disclosing smartphones and smart keys typically carried the hand or pocket, 3D position (par 0061, 0072) and requiring some threshold level of movement over a time duration to avoid trivial motion such as a few meters (par 0076) and in view of Mishra disclosing access control based on x, y, and z measurement to enhanced lock/unlock control.
Regarding claim 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the position of the portable motion sensor relative to the person is identified as a trouser pocket or a skirt pocket of the person in the case of a step duration of the person along the z-axis of n and at the same time a step duration of the person along the x-axis or the y-axis of approximately in view of Zivkovic '951 disclosing Zivkovic '951 disclosing smartphones and smart keys typically carried the 
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

3/12/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683